Exhibit 10.6


VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of April 25, 2005 (this "Agreement"), by and among
Millennium Cell Inc., a Delaware corporation, with headquarters located at One
Industrial Way West, Eatontown, New Jersey 07724 (the "Company"), and
___________ (the "Stockholder").
 
WHEREAS, the Company and certain investors (each, a "Buyer", and collectively,
the "Buyers") have entered into a Securities Purchase Agreement, dated as of the
date hereof (the "Securities Purchase Agreement"), pursuant to which, among
other things, the Company has agreed to issue and sell to the Buyers and the
Buyers have, severally but not jointly, agreed to purchase (i) shares of the
Company's Series C Convertible Preferred Stock, par value $.001 per share (the
"Preferred Shares"), which will, among other things, be convertible into the
Company's common stock, $.001 par value per share (the "Common Stock") and
(ii) warrants ("Warrants") to purchase shares of Common Stock. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Securities Purchase Agreement.
 
WHEREAS, as of the date hereof, (i) the Stockholder owns the number of shares of
Common Stock set forth below such Stockholder’s name on the signature page
hereto and (ii) the Stockholder owns options (the "Options") to purchase the
number of shares of Common Stock set forth below such Stockholder’s name on the
signature page hereto (the "Option Shares").
 
WHEREAS, as a condition to the obligation of the Buyers to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the "Transaction"), the Buyers have required that the
Stockholder agree, and in order to induce the Buyers to enter into the
Securities Purchase Agreement, the Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholder (including, without limitation, the Option Shares
acquired upon exercise of the Options, and any other securities, if any, which
Stockholder is currently entitled to vote, or after the date hereof becomes
entitled to vote, at any meeting of the stockholders of the Company (the "Other
Securities")).
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
 
ARTICLE I
 
VOTING AGREEMENT OF THE STOCKHOLDER
 
SECTION 1.01. Voting Agreement. The Stockholder hereby agrees that at any
special or annual meeting of the stockholders of the Company, however called,
and in any action by written consent of the Company’s stockholders, in each case
for the purpose of considering and approving the Company's issuance of all of
the shares of Common Stock issued and issuable upon conversion of the Preferred
Shares and exercise of the Warrants and as otherwise described in the
Transaction Documents in accordance with applicable law and the rules and
regulations of the Principal Market (the "Stockholder Approval"), the
Stockholder shall vote the Common Stock owned by the Stockholder, any Option
Shares (to the extent any Options have been exercised) and any Other Securities
in favor of the Stockholder Approval. The obligations of the Stockholder under
this Section 1.01 shall terminate immediately following the occurrence of the
Stockholder Approval.
 

--------------------------------------------------------------------------------


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
 
The Stockholder hereby represents and warrants to the Company and each of the
Buyers as follows:
 
SECTION 2.01. Authority Relative to this Agreement. The Stockholder has the
capacity to execute and deliver this Agreement, to perform his obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Stockholder and constitutes a legal,
valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except (a) as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws now or hereafter in effect relating to,
or affecting generally, the enforcement of creditors’ and other obligees’ rights
and (b) where the remedy of specific performance or other forms of equitable
relief may be subject to certain equitable defenses and principles and to the
discretion of the court before which the proceeding may be brought.
 
SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Stockholder or by which the Common Stock, Options, or any Other
Securities currently owned by the Stockholder are bound or affected or
(ii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a lien or encumbrance on any of the Common Stock, Options or
any Other Securities currently owned by the Stockholder pursuant to, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Stockholder is a party
or by which such Stockholder is bound.
 
(b) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Stockholder.
 
SECTION 2.03. Title to the Stock. As of the date hereof, (a) the Stockholder is
the owner of the number of shares of Common Stock set forth below such
Stockholder’s name on the signature page hereto and (b) the Stockholder owns
Options to purchase the Option Shares. As of the date hereof, the Stockholder is
entitled to vote, without restriction, on all matters brought before holders of
capital stock of the Company, the shares of Common Stock owned by him and the
Other Securities that the Stockholder has been granted to vote. Such Common
Stock and the Options are all the securities of the Company owned, either of
record or beneficially, by the Stockholder. Such Common Stock is owned free and
clear of all security interests, liens, claims, pledges, options, rights of
first refusal, agreements, limitations on the Stockholder's voting rights,
charges and other encumbrances of any nature whatsoever. The Stockholder has not
appointed or granted any proxy, which appointment or grant is still effective,
with respect to the Common Stock or Other Securities owned by the Stockholder.
 
2

--------------------------------------------------------------------------------


ARTICLE III
 

MISCELLANEOUS
 
SECTION 3.01. Further Assurances. The Stockholder shall execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.
 
SECTION 3.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Buyer (without being
joined by any other Buyer) shall be entitled to seek specific performance of the
terms hereof, in addition to any other remedy at law or in equity.
 
SECTION 3.03. Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Stockholder with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the Company and the Stockholder with respect to the subject matter hereof.
 
SECTION 3.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.
 
SECTION 3.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
 
SECTION 3.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and the
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
3

--------------------------------------------------------------------------------


SECTION 3.07. Third-Party Beneficiaries. The Buyers shall be intended third
party beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.
 
SECTION 3.08. Termination. This Agreement shall terminate immediately following
the occurrence of the Stockholder Approval or upon the mutual consent of the
Stockholder and the Buyers.
 
SECTION 3.09. Stockholder Capacity; No Limitations on Actions of Stockholder as
Director. No person executing this Agreement who is or becomes during the term
hereof a director of the Company makes any agreement or understanding herein in
his or her capacity as such director. Each Stockholder signs solely in his or
her individual capacity as the record and beneficial owner of, or the trustee of
a trust whose beneficiaries are the beneficial owners of, such Stockholder’s
shares of Common Stock, Options and Other Securities. Accordingly, nothing in
this Agreement is intended or shall be construed to require such Stockholder, in
such Stockholder’s capacity as a director of the Company, to fail to act in
accordance with the Stockholder’s fiduciary duties in his or her capacity as a
director.
 
4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Stockholder and the Company has duly executed this
Agreement as of the date first written above.
 

        THE COMPANY:       MILLENNIUM CELL INC.     By:    

--------------------------------------------------------------------------------

 

        Address: One Industrial Way West
Eatontown, New Jersey 07724
   

 

        STOCKHOLDER:  
   



--------------------------------------------------------------------------------

  [                                                                 ]  

 

        Address:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

   

 

       
As of the date hereof, owner of:
 
   
   
    ______Shares of Common Stock  
Options to Purchase ______Shares of Common Stock
 

 






`
